Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered August 20, 1996, which, in a dispute involving respondent broker’s right to a commission under a brokerage contract containing a broad arbitration clause, denied petitioner’s application to stay arbitration, unanimously affirmed, with costs.
Questions relating to whether the contract had expired prior to respondent’s performance, i.e., when the buyer first made his offer and whether petitioner’s wife had apparent authority to unilaterally extend the term of the contract, are for the arbitrator (see, Matter of Nationwide Gen. Ins. Co. v Investors Ins. Co., 37 NY2d 91, 95-96; Avalon Intl. Trading Corp. v GST Receivables Mgt. Corp., 220 AD2d 248). Concur—Nardelli, J. P., Rubin, Mazzarelli and Andrias, JJ.